DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 1/4/21 as being acknowledged and entered.  By this amendment claims 4 and 22 are canceled and claims 1-3, 5-21 and 23-33 are pending.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (US Patent 5,696,017).
Claim 1:  Ueno teaches a DRAM capacitor, comprising (Fig. 1E): a first capacitor electrode (10) configured as a container and comprising a doped titanium nitride material, the doped titanium nitride material selected from the group consisting of 
    PNG
    media_image1.png
    514
    573
    media_image1.png
    Greyscale
nitride, titanium antimony nitride, and combinations thereof (Col. 5 lines 7-12); a capacitor dielectric  (11) (Col. 5 lines 13-15) on an interior surface (inside 8) and on an exterior surface (outside 8) of the first capacitor electrode configured as the container; and a second capacitor electrode (12) on the capacitor dielectric (Col. 4 lines 61-64).
Claim 6:  Ueno teaches the first capacitor electrode comprises a single, doped titanium nitride material [0046].
Claim 18:  Ueno teaches a method of forming a DRAM capacitor, comprising (Fig. 1A-1E): forming a first capacitor electrode (10) comprising a doped titanium nitride material in a shape of a container (Fig. 1C), the doped titanium nitride material selected from the group consisting of titanium germanium nitride, titanium arsenic nitride, titanium tungsten nitride, titanium gallium nitride, titanium zirconium nitride, , titanium tellurium nitride, titanium phosphorus nitride, titanium antimony nitride, and combinations thereof, (Col. 5 lines 7-12) forming a capacitor dielectric (11) (Col. 5 lines 13-15) on an interior surface (inside 8) and on an exterior surface (outside 8) of the first capacitor electrode; and forming a second capacitor electrode (12) on the capacitor dielectric (Fig. 1D-1E).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 7, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Patent 5,696,017), as applied to claim 1 above and further in view of Besceri et al. (US PGPub 2003/0168750).
Regarding claim 2, as described above, Ueno substantially reads on the invention as claimed, except Kim does not teach the first capacitor electrode comprises a thickness of from about 20 A to about 100 A.  Besceri teaches the first capacitor electrode comprises a thickness of from about 20 A to about 100 A [0047]. Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within 
Claim 3:  Besceri teaches a thickness of the first capacitor electrode is less than or equal to about 40 A [0062].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   
Claim 7:  Besceri teaches the first capacitor electrode comprises a stack of the doped titanium nitride material and titanium nitride [0053].
Claim 20:  Besceri teaches forming a first capacitor electrode comprises forming the first capacitor electrode as a stack of materials comprising the doped titanium nitride material [0053].
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Patent 5,696,017).
Claim 5:  Ueno teaches the doped titanium nitride material comprises one or more of the silicon, boron, aluminum, zirconium, , phosphorus, carbon, gallium, germanium, antimony, tellurium, arsenic, or tungsten at from about 0.1 atomic % to about 15 atomic %.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Patent 5,696,017), as applied to claim 1 above, and further in view of Collins et al. (US PGPub 2010/0155897).
Regarding claim 14, as described above, Ueno substantially reads on the invention as claimed, except Ueno does not teach the doped titanium nitride material comprises a heterogeneous composition to create a high capacitance density while minimalizing leakage current. Collins teaches the doped titanium nitride material comprises a heterogeneous composition [0093, 0097] to create a high capacitance density while minimalizing leakage current [0007]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the electrode taught by Ueno to have specified the heterogeneous composition of the layer to create a high capacitance density while minimalizing leakage current [0007] as taught by Collins.
Claim 15: Collins teaches the doped titanium nitride material comprises a homogeneous composition [0093, 0097].
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Patent 5,696,017) in view of Kim et al. (US PGPub 2001/0054730)
Regarding claim 16, as described above, Ueno substantially reads on the invention as claimed, except Ueno does not teach at least one lattice structure laterally adjacent to the first capacitor electrode.  Kim teaches at least one lattice structure (122, 132) laterally adjacent to the first capacitor electrode (Fig. 9) to support the capacitor 
Claim 17:  Kim teaches at least one lattice structure (122, 132) is oriented perpendicular to and directly contacts the first capacitor electrode (162) (Fig. 9).

Claims 24, 28 and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2001/0054730) in view of Rhodes (US PGPub 2003/0011012)
Claim 30:  Kim teaches a DRAM capacitor, comprising: a first capacitor electrode (162) configured as a container and comprising a doped titanium nitride material, a dopant of the doped titanium nitride material comprising silicon or boron [0013]; a capacitor dielectric (180) on an exterior surface of the first capacitor electrode configured as the container; and a second capacitor electrode (190) on the capacitor dielectric.  Kim does not teach the second capacitor electrode consisting of titanium, tungsten, a metal silicide, or conductively doped silicon or germanium.  Rhodes teaches a second capacitor electrode consisting of titanium, tungsten, a metal silicide, or conductively doped silicon or germanium for use in a DRAM capacitor instead of TiN.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a DRAM capacitor (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)) as taught by Rhodes.

Claim 28:  Kim teaches the DRAM capacitor is configured as a pillar capacitor (Fig. 8).

Response to Arguments
Applicant’s arguments with respect to claims 1-21 and 23-33 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Reasons for Allowance
Claims 21, 23, 25-27, and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record neither anticipates nor renders obvious all the limitations in independent claim 21 and 29, specifically the combination of stacking three TiN layers, the middle one comprising a dopant and being compositionally different from the top and bottom layers to form a U-shaped bottom electrode for a DRAM capacitor.
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Examiner, Art Unit 2814